Title: To Benjamin Franklin from Dumas, 5 February 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 5e. Fevr. 1781
Je prends la liberté de vous adresser l’incluse pour le Congrès, & de vous demander la permission d’en user de même à l’avenir, non seulement parce que cela m’épargnera la peine de copier tant de fois la même chose: mais aussi parce que dans cette Saison, & dans les présentes circonstances nous n’avons pas tant d’occasions que ci-devant, de faire passer des Lettres en Amérique. Je laisse la Lettre ouverte à cachet volant, afin que vous puissiez lire ce qui est daté du 5 & 6 Fevr. Et lorsque vous l’expédierez avec les premieres vôtres pour l’Amérique, vous aurez la bonté d’appliquer le cachet.

J’ai fait lire votre Lettre du 18 à Mr. l’Ambr. de Frce., à cause de la mention que vous faite de ce qui vous a empêché de le voir lorsqu’il a été à Paris.
Vos Réflexions, sur la maniere d’agir des Anglois, Sont trèsjustes. Ils seront punis, n’en doutons pas.
On se flatte encore ici d’une Paix générale prochaine, par l’intervention de la Russie. On débite aussi, que la Cour Brit. a fait proposer à la Fce. une Treve de 9 ans. J’espère que si telle proposition a été faite, ou se faisoit, ni la fce. ni l’Amérique n’auront la foiblesse d’y donner les mains: car ce Seroit une duperie trop grossiere. Je crois la continuation d’une guerre ouverte préférable à une Treve, quelque longue qu’elle fût, qui laisseroit le moindre doute sur l’Independance des Et. unis.
J’ai été charmé de voir mon ancien & estimable Correspondant, Mr. Silas Deane; & j’espere avec vous, Monsieur, que les Préjugés entre lui & un autre homme de mérite Se dissiperont. Ils doivent tous ceder à la raison, dans l’esprit & dans le coeur de ceux qui travaillent sincerement pour une si belle cause.
Le Dr. Waterhous n’étoit pas à Leide, quand on est allé lui porter la Lettre pour lui que vous me recommandez. On l’a donc gardée jusqu’à Son retour de Rotterdam, où il est allé; & on ne la donnera qu’en mains propres, & contre une Décharge du Dr. Waterhous. En attendant elle est en mains sures.
Je n’ai pu bien comprendre ce que vous me demandez en chiffres. Il faut Monsieur que vous vous Soyiez trompé en les consultant & copiant. La conversation de Mr. Searle avec Mr. l’Ambr. en ma présence à Amst. rouloit Sur la maniere la plus prompte & la plus sure de terminer la guerre en Amérique, en prenant N. York au moyen d’une force navale supérieure que la Fce. y enverroit. Mr. Ams. [Adams] n’a vu l’Ambr. qu’une seule fois l’Ete passé, quand il passa ici en venant de Paris. La conversation alors fut courte & générale. Quant à Mr. G——n [Gillon], il confere de temps en temps avec Mr. l’Ambr. tant ici qu’à Amsterdam. Je ne suis point dans le secret de ces conférences, du moins de la part de Mr. l’Ambr. Je Sais néanmoins de Mr. G——n. en confidence, que ses affaires avancent; & qu’il Sera bientôt en état d’appareiller du Texel, où Son vaisseau est en attendant en sûreté, & en bon état. Il espere d’avoir son Equipage complet vers la fin de ce mois: & cet Equipage sera fort. Je soupe ce soir avec Mr. G——n., qui retourne demain à Amstm. Quand j’en Saurai davantage Sur ce sujet je ne manquerai pas de vous en donner connoissance. Je lui donnerai ce soir le paquet pour Mr. Ad——contenant les 3 Lettres pour Mr. L——ns.
Je suis infiniment sensible à la part que vous prenez à ma santé, Monsieur, & suivrai vos bons conseils.
J’ai, Monsieur, une question bien importante à vous faire. Il est possible que dans 3 à 4 semaines d’ici, il Soit temps de faire des ouvertures à la quadruple Alliance de la part de l’Amérique unie, & notamment à la Russie qui est à la tête de cette alliance: Y a-t-il un Minre. en Europe autorisé suffisamment par le Congrès pour entrer en Négociation avec la Russie, &c?
Je suis avec mes sentimens connus de respect & d’attachement, Monsieur Votre très-humble & très obéissant serviteur
Dumas
Passy à Son Exc. M. B. Franklin
